In a negligence action to recover damages for personal injuries, plaintiff appeals (1) from an order of the Supreme Court, Queens County, dated January 4, 1971, which denied his motion to vacate the dismissal of the action and to restore the action to the Trial Calendar and (2) from so much of a further order of the same court dated February 1, 1971 as, after granting reargument, adhered to the original decision. Appeal from order dated January 4, 1971 dismissed as academic. That order was superseded by the order granting reargument. Order dated February 1, 1971 reversed insofar as appealed from and plaintiff’s motion to vacate the dismissal and to restore the action granted, upon condition that plaintiff’s counsel pay to defendants $100 and the costs and disbursements of these appeals. Respondents are granted a single bill of $10 costs and disbursements to cover the appeals from both orders. In our opinion, the facts warrant a vacatur of the dismissal of plaintiff’s action upon the conditions set forth above (Buckley v. St. Bernard’s School, 28 A D 2d 701). Martuscello, Acting P. J., Shapiro, Gulotta, Christ and Benjamin, JJ., concur.